Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to an application filed October 25, 2021. Claims 1-20 are pending in this application.

Claim Objections
Claim 20 is objected to because of the following informalities:  Missing a comma to separate “claim 15wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Although the Examiner is not for certain, it appears the omitted steps are similar to the method steps of claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borzycki et al. (US 8,613,070 B1), in view of Curtis et al. (US 2007/0277228 A1).

With respect to claim 1, Borzycki discloses a non-transitory computer-readable medium comprising machine-readable instructions, wherein the instructions, when executed by at least one processor (Col. 3, lines 48-55), cause a computing device to at least:
append to a service request, by the workflow service, selected authentication information that is selected (Col. 73, lines 52-61, attaching an authorization header to a request), the authentication information comprising:
a service credential that ‘a’ connector uses to authenticate with the network service (Col. 73, lines 58-61 and Col. 21, lines 23-29, header includes certificates for services), or 
instructions for the connector to retrieve the service credential from an enterprise-hosted data store (Col. 3, lines 41-45 and Col. 22, lines 39-45, SSO credential for allowing access to enterprise resources),
	Borzycki does not explicitly disclose instructions to cause a computing device to:
identify, by the workflow service, a hosting location of a connector that handles communications with a network service;
authentication information based on the hosting location of the connector
in an instance in which the hosting location indicates that the connector is hosted locally and external in a computing environment of the workflow service;
transmit, by the workflow service to the connector, the service request comprising the selected authentication information;
	However, Curtis discloses instructions to:
identify, by the workflow service, a hosting location of a connector that handles communications with a network service (Abstract, [0010]. And [0014], authentication request is addressed to network gateway (also known as access control device working as a connector) to identify target resource using URL of resource);
authentication information based on the hosting location of the connector (Abstract, [0010]. And [0014], authentication information is included in the authentication request addressed to network gateway);
in an instance in which the hosting location indicates that the connector is hosted locally and external in a computing environment of the workflow service (Figure 1 and [0010], gateway is outside of network access control device and/or network access control device is located at the gateway);
transmit, by the workflow service to the connector, the service request comprising the selected authentication information ([0014], authentication request including header is sent via intermediary to the network access control device);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Borzycki with the teachings of Curtis and identify a hosting location of a connector for a network service, in order to allow an intermediary, perform authentication access to network resources requested by a client and prevent snooping or thief of the client’s credentials.
With respect to claim 2, the combination of Borzycki and Curtis discloses the non-transitory computer-readable medium of claim 1, wherein Curtis further discloses the connector and the enterprise-hosted data store are hosted together within a trusted network (Figure 1, gateway and elements 58 and 68 are in computer system 10 comprising various networks).
With respect to claim 3, the combination of Borzycki and Curtis discloses the non-transitory computer-readable medium of claim 1, wherein Curtis further discloses the instructions for the connector to retrieve the service credential comprise a network address for the server (Abstract, [0010], and [0014]).
With respect to claim 4, the combination of Borzycki and Curtis discloses the non-transitory computer-readable medium of claim 1, wherein Borzycki discloses the hosting location of the connector is determined based on a network address of the connector (Abstract, [0010], and [0014], authentication request is addressed to network gateway (also known as access control device working as a connector) to identify target resource using URL of resource).
With respect to claim 5, the combination of Borzycki and Curtis discloses the non-transitory computer-readable medium of claim 1, wherein Borzycki discloses the instructions, when executed by the at least one processor, cause the computing device to at least:
identify authentication data that specifies that the service credential for the network service is prohibited from being transmitted over public networks (Col. 24, lines 18-20 and Col. 41, lines 61-67, preventing data from being transferred outside of application container), wherein the selected authentication information prevents the service credential from being transmitted over a public network (Col. 24, lines 18-20 and Col. 41, lines 61-67).
With respect to claim 6, the combination of Borzycki and Curtis discloses the non-transitory computer-readable medium of claim 1, wherein Borzycki discloses the service credential comprises a multi-user credential that is utilized by multiple user accounts (Col. 105, line 58 to Col. 106, line 3 interconnecting multiple computing devices through an agent at a computing device which has been provided a SSO credential for access to enterprise resources).
With respect to claim 7, the combination of Borzycki and Curtis discloses the non-transitory computer-readable medium of claim 1, wherein Borzycki discloses the instructions, when executed by the at least one processor, cause the computing device to at least:
receive, from the connector, data retrieved from the network service (Col. 3, lines 41-45 and Col. 22, lines 39-45, accessing the target resources); and
transmit, to a client device associated with the service request, the data retrieved from the network service (Col. 3, lines 41-45 and Col. 22, lines 39-45).
	With respect to claim(s) 8-18 and 20, the system and method of claim(s) 8-18 and 20 does/do not limit or further define over the non-transitory medium of claim(s) 1-7. The limitations of claim(s) 8-18 and 20 is/are essentially similar to the limitations of claim(s) 1-7. Therefore, claim(s) 8-18 and 20 is/are rejected for the same reasons as claim(s) 1-7. Please see rejection above.	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        September 22, 2022